DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Jan. 14, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 2, 5, 7 and 8 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Mark L. Gleason on April 06, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 1, 3, 9-11, 15, 16 and 18:

Claim 1 (Currently Amended) An integrated circuit, comprising: 
a semiconductor substrate;
a first flip-flop and a second flip-flop in or on the substrate, wherein each of the first flip-flop and the second flip-flop is defined by standard layout cells selected from a cell library;
wherein the first flip-flop comprises a clock input terminal, a first clock output terminal, and a second clock output terminal;

terminal;
wherein the first flip-flop directly abuts the second flip-flop such that the first clock output terminal of the first flip-flop electrically connects with the clock input terminal of the second flip-flop;
wherein each of the first flip-flop and the second flip-flop define an outer periphery having a first border and a second border, wherein the first border of the second flip-flop abuts the second border of the first flip-flop, and wherein the second border is opposite and parallel to the first border;
wherein the clock input terminal of each of the first flip-flop and the second flip-flop is positioned to extend to the first border;
wherein the first clock output terminal of the first flip-flop and the clock output terminal of the second flip-flop are positioned to extend to the second border; and
wherein the first flip-flop includes a third border extending between the first border and the second border and perpendicular to the first border and the second border; and
wherein the second clock output terminal is positioned so as to extend to the third border.

Claim 3 (Currently Amended) The integrated circuit of claim 1, further comprising a third flip-flop adjacent the second flip-flop, wherein the third flip-flop directly abuts the second flip-flop such that the clock output terminal of the second flip-flop electrically connects with [[the]]a clock input terminal of the third flip-flop.

Claim 9 (Currently Amended) The integrated circuit of claim 1, further comprising a third flip-flop adjacent one of the first and second flip-flops, wherein the third flip-flop directly abuts one of the first and second [[flip-flop]]flip-flops such that [[the]]a clock input terminal of the third flip-flop electrically connects with one of the clock output terminals of the first or second flip-flops.

Claim 10 (Currently Amended) The integrated circuit of claim 9, wherein the third flip-flop directly abuts the first flip-flop such that the clock input terminal of the third flip-flop electrically connects with the second clock output terminal of the first [[flip-flops]]flip-flop.

Claim 11 (Currently Amended) The integrated circuit of claim 10, further comprising a fourth flip-flop adjacent the second flip-flop, wherein the fourth flip-flop directly abuts the second flip-flop such that [[the]]a clock input terminal of the fourth flip-flop electrically connects with [[the]]a second clock output terminal of the second flip-flop.

Claim 15 (Currently Amended) A flip-flop structure defined as a standard cell stored in a cell library, comprising:
a substrate defining an outer periphery having a first border and a second border; a data input terminal; 
a first data output terminal;

a first clock output terminal positioned so as to extend to the second border; and 
a second clock output so as to extend to a third border, the third border extending between the first border and the second border and perpendicular to each of the first border and the second border.

Claim 16 (Currently Amended) The flip-flop structure of claim 15, further comprising an amplifier having an input connected to the clock input terminal and an output connected to the first clock output terminal.

Claim 18 (Currently Amended) A method, comprising:
providing a first flip-flop having a clock input terminal, a first clock output terminal and a second clock output terminal;
positioning a second flip-flop adjacent the first flip-flop, the second flip-flop having a clock input terminal and a clock output terminal, such that the first flip-flop directly abuts the second flip-flop and the first clock output terminal of the first flip-flop electrically connects with the clock input terminal of the second flip-flop;
wherein each of the first flip-flop and the second flip-flop define an outer periphery having a first border and a second border, wherein the first border of the second flip-flop abuts the second border of the first flip-flop, and wherein the second border is opposite and parallel to the first border;
wherein the clock input terminal of each of the first flip-flop and the second flip-flop is positioned to extend to the first border; 

wherein the first flip-flop includes a third border extending between the first border and the second border and perpendicular to the first border and the second border; and 
wherein the second clock output terminal is positioned to extend to the third border.

Allowable Subject Matter
3.	Claims 1, 3, 4, 6 and 9-24 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1, 3, 4, 6 and 9-14 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the first flip-flop comprises a clock input terminal, a first clock output terminal, and a second clock output terminal;… wherein the first flip-flop directly abuts the second flip-flop such that the first clock output terminal of the first flip-flop electrically connects with the clock input terminal of the second flip-flop; wherein each of the first flip-flop and the second flip-flop define an outer periphery having a first border and a second border, wherein the first border of the second flip-flop abuts the second border of the first flip-flop, and wherein the second border is opposite and parallel to the first border; wherein the clock input terminal of each of the first flip-flop and the second flip-flop is positioned to extend to the first border; wherein the first clock output terminal of the first flip-flop and the clock output terminal of the second flip-flop are positioned to extend to the second border; 

Claims 15-17 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a second clock output terminal positioned so as to extend to a third border, the third border extending between the first border and the second border and perpendicular to each of the first border and the second border.” as set forth in the claims.

Claims 18-24 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…providing a first flip-flop having a clock input terminal, a first clock output terminal and a second clock output terminal; positioning a second flip-flop adjacent the first flip-flop, the second flip-flop having a clock input terminal and a clock output terminal, such that the first flip-flop directly abuts the second flip-flop and the first clock output terminal of the first flip-flop electrically connects with the clock input terminal of the second flip-flop;… wherein the clock input terminal of each of the first flip-flop and the second flip-flop is positioned to extend to the first border; wherein the first clock output terminal of the first flip-flop and the clock output terminal of the second flip-flop are positioned to extend to the second border; and wherein the first flip-flop includes a third border extending between the first border and the second border and perpendicular to the first border and the second border; and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Richard Tan/
Primary Examiner, Art Unit 2849